Citation Nr: 1227470	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a right perforated tympanic membrane injury.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from December 1972 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.


FINDINGS OF FACT

1.  A current bilateral hearing loss disability has not been demonstrated. 

2.  Residuals of a right tympanic membrane perforation have not been demonstrated.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.655 (2011).

2.  Residuals of a right tympanic membrane perforation were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).

The Veteran was scheduled for a VA examination with regard to his claims in September 2011 and failed to report for the scheduled examination and has provided no reason for his failure to report.  

As such, the appeal will be considered based upon the evidence of record.  



Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service treatment records reveals that at the time of an April 1979 examination, testing revealed pure tone thresholds, in decibels, of 0, 5, 10, 5, and 0 for the left ear; and 5, 0, 0, 0, and 0, for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a December 1980 examination, testing revealed pure tone thresholds, in decibels, of 0, 0, 10, 0, and 5 for the right ear; and 5, 5, 5, 5, and 5, for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At a November 1985 examination, testing revealed pure tone thresholds, in decibels, of 10, 5, 10, 0, and 10 for the right ear; and 5, 10, -5, 10 and 0 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At an October 1987 examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 5, 0, and 0 for the right ear; and 15, 5, 10, 10, and 5 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of an October 1988 examination, testing revealed pure tone thresholds, in decibels, of 10, 5, 5, 0, and 0 for the right ear, and 10, 5, 0, 5, and 0 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a November 1988 examination, testing revealed pure tone thresholds, in decibels, of 10, 5, 5, 0, and 0 for the right ear, and 10, 5, 0, 5, and 0 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of a June 1990 examination, testing revealed pure tone thresholds, in decibels, of 10, 10, 10, 5, and 5 for the right ear, and 10, 5, 10, 5, and 0 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of the Veteran's December 1992 service separation examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 5, 0, and -5 for the right ear, and 5, 10, 5, 5, and -5 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

On his December 1992  service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had hearing loss, providing evidence against his own claim.  

The Veteran has expressed his belief that his current hearing loss is related to his period of service.  He has indicated that he believes that service connection should be granted for hearing loss and that he should be assigned a noncompensable disability evaluation. 

As noted above, the Veteran was scheduled for a VA examination and did not report and has provided no good cause for his failure to appear.  Evidence obtained from the scheduled examination may have been beneficial to the Veteran's claim.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

While the Veteran's hearing may have become worse since he was younger, there was no showing of a "hearing loss" disability as defined for VA rating purposes in service.  Simply stated, for VA purposes the Veteran's hearing is still in the normal range (or at least not bad enough to be considered a "hearing loss").

While the Veteran has expressed his belief that he currently has a hearing loss related to his period of service, absent a showing of current disability, service connection cannot be granted.  Although the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds set forth in 38 C.F.R. § 3.385 have been met. 

The competent evidence, consisting of audiology examinations, is to the effect that the Veteran does not currently have hearing loss as defined in 38 C.F.R. § 3.385.  Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  There is no current competent evidence of hearing loss within the meaning of 38 C.F.R. § 3.385.  The preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.

Right Ear Tympanic Membrane Perforation

A review of the Veteran's service treatment records reveals that he was seen in November 1987 with complaints of severe pressure in his right ear during the prior evening.  He noted that he was unable to sleep due to the pain.  The Veteran indicated that the pain resolved spontaneously and suddenly.  He reported still having some fullness and fluid sensation in the right ear.  

Physical examination revealed the right tympanic membrane to be bulging posteriorly and anteriorly.  There was blood discharge around the auditory canal.  There was evidence of a perforation but no perforation was visualized.  The tympanic membrane was markedly erythematous.  It was the examiner's impression that the Veteran had acute serous otitis media with air trapping and ruptured tympanic membrane on the right side.  

At the time of a next day follow-up visit, the Veteran reported that he was feeling much better and breathing much easier and that the pain had subsided.  Physical examination revealed no changes as there was still bulging bullous formation of the tympanic membrane.  

At the time of a follow-up visit five days later, the Veteran was noted to have completely restored architecture of the right tympanic membrane, status post 5 days of treatment.  

There were no further complaints or treatment of a ruptured tympanic membrane in service.  At the time of a November 1988 annual examination, normal findings were reported for the ears.  On his November 1988 report of medical history, the Veteran checked the "no" box when asked if he had ear, nose, or throat trouble, providing factual evidence against his own claim.  

Normal findings for the ears were again reported at the time of the Veteran's December 1992 retirement examination.  On his December 1992 report of medical history, the Veteran again checked the "no" box when asked if he had or had ever had ear, nose, or throat trouble.  He stated that he was in excellent health.  

There were also no reports or findings of right ear problems in the years immediately following service.  The Veteran has also not identified any treatment facilities that treated him for any right ear problems subsequent to service.  

As noted above, the Veteran was scheduled for a VA examination in September 2011 and failed to appear for the examination and has provided no reason for his failure to appear.  Information obtained from this examination may have been beneficial to the Veteran's claim.  

Service treatment records clearly show that the Veteran was seen on several occasions for a right tympanic membrane perforation in November 1987.  However, the perforation appears to have been acute and transitory as evidenced by the normal findings for the ears on November 1988 and December 1992 examinations and the Veteran's reports of no problems with his ears on reports of medical history filled out in conjunction with those examinations.  

The Veteran has also not reported receiving treatment for right ear problems subsequent to service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report right ear problems because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, if that is what he is indeed claiming, while competent, is not sufficiently credible to establish that the tympanic membrane perforation problems he experienced in service have continued since that time. 

It is not disputed that the Veteran was treated for a right tympanic membrane perforation in service.  However, there were normal findings for the ears at the Veteran's separation physical, and the Veteran, himself, specifically denied having ear problems on his medical history survey completed in conjunction with his separation physical.  The Veteran has also not reported receiving treatment for any right ear problems subsequent to service.  As such, the Board finds that the Veteran's consistent denials of ear problems at separation and reports of no ear treatment following service are more probative than are his assertions voiced years later in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

The Board must emphasize the multi-year gap between the Veteran's in-service right ear tympanic membrane perforation and his initial claim for service connection for such problems.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value due to their inconsistency and the conflicting, contemporaneous records.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements. 

In this case, there is also no evidence that the Veteran is medically qualified to render an opinion as to whether he currently has right tympanic membrane perforation residuals.  An examination was scheduled to make such a determination and the Veteran failed to report.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for residuals of a right tympanic membrane perforation is denied.

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In a May 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the May 2007 letter. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All evidence necessary to decide this claim has been obtained insofar as possible.  The Veteran has not made VA aware of any other outstanding evidence.  As to providing the Veteran with a VA examination, the Board notes that the Veteran was scheduled for a VA examination in September 2011 and failed to appear for the examination.  He has not provided good cause as to why he failed to appear.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of sufficient cooperation is a factor in VA's decision to adjudicate the current claim without further development of the claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of a right perforated tympanic membrane is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


